 In the MatterOfWESTERN CARTRIDGE COMPANY, .A CORPORATION,andLOCALNo. 12418,DISTRICT50,UNITED MINE WORKERS OFAMERICACase No. C-0419.Decided March24,1943Jurisdiction:ordnance manufacturing 'industry.Unfair Labor Practices'Interference, Restraint, and Coercion:interrogating employees concerning unionmembership and activity; warning employees not to join the union; ridiculingand disparaging the union and its members.Discrimination:conditioning the reinstatement of economic strikers upon theirappearance before a discipline board; discriminating against one group ofeconomic strikers whose participation in the strike the employer consideredmore heinous than that of the' remaining strikers by replacing them withpermanent new employees while making no attempt to replace the otherstrikers ; suspension of employee because of employer's belief that he assistedstrikers.Remedial Orders:employer ordered to reinstate striking employees and toaward back-pay to those discriminated against as of the date there existeda willingness of all strikers to return to work.DECISIONANDORDERUpon complaint issued pursuant to charges duly filed by Local12418, District 50, United Mine Workers of America, herein calledthe Union, against Western Cartridge Company,'East Alton, Illinois,herein called the respondent, a hearing was held before a Trial Ex-aminer in East Alton, Illinois, from October 26 to 30, 1942, in whichthe Board, the, respondent, and the Union participated by their rep-resentatives.The Board has reviewed the rulings the Trial Exam-iner made on motions and on objections to the admission of evidenceand finds that no prejudicial error was committed.The rulings arehereby affirmed.-On November' 16, 1942, the Trial Examiner issued his IntermediateReport finding, that the respondent had engaged in violations of theAct.Exceptions to- the Intermediate Report and a. brief were there-after filed by the respondent.Oral argument was held before theBoard on January 11, 1943.Upon our consideration of the entirerecord, we affirm the findings of the Trial Examiner save as incon-sistentwith our Decision as hereinafter set forth.48 N. L. R. B., No. 55.1434 WESTERN. CAIRTRIDAGF COMPANY435The Trial Examiner has found that the respondent, through Fore-men Brewer, Crawford,, and Dean, inquired into the union,interestof employees, warned employees not'to join the Union, questionedemployees concerning union membership, and ridiculed and dis-:paraged the Union and its members.We agree, with the Trial Ex-aminer's resolutions of conflicting testimony in connection with thisaspect of the'case'and confirm his findings thereon.The Trial Examiner has also found that the respondent discrimi-nated in regard to the hire and tenure of employment of 40 namedemployees, thereby discouraging concerted activity and membershipin the Union, within the meaning of Section 8 (3) of the Act.Weagree with and confirm these findings of the Trial Examiner with thequalifications hereinafter stated.The respondent, from the inceptionof the strike on July 3; 1942, and thereafter, engaged in ' a courseof conduct, fully and accurately described by the Trial Examiner inhis Intermediate Report, which clearly shows that the respondent dis-criminated against- its striking employees because of their lawfulconcerted activities.We do not, however, confirm the finding of theTrial Examiner that the respondent in effect discharged the strikingemployees on July 6, ' 1942, since we are not fully satisfied that onthat day the striking employees made unconditional application forreinstatement.Until economic strikers abandon their demands andmake unconditional application for reinstatement, their employermay replace them with new employees.'When strikers apply forreinstatement, the employer is under a duty to refrain from discrimi-nating against them because of their concerted activities, which, ofcourse, indicates that an employer may not discriminate amongstrikers in determining which to reinstate to the positions which re-main unfilled.We are of the opinion that discrimination of thischaractermay be evidenced by an attempt to replace only thosestrikerswhose concerted activities the employer deems most objec-tionable, as well- as by a refusal to reinstate only such employees.On July 7 the respondent formally "discharged" the day-shift em-ployees because they had initiated the strike during their workingshift.It did not at that time, and never has, discharged the employeesfrom the other shifts who had gone on strike.Between July 8 and15, the respondent replaced the day-shift employees with permanentnew employees. It did not make and has not made any attempt toreplace the strikers from the other shifts.On July 8, employee Seegar made application for reinstatementon behalf of,the strikers and was informed by the respondent's person-nel director,' Haddleton, that the day-shift employees had been di-N. L. R. B v MackayRadio ct TeiegrapflCo,304 U. S 333.521247-43-vol 48-29 436DECPSTONS OF NATIONAL' LABOR RELATIONS BOARDcharged but, that positions were available for employees of the othershifts upon appearance before the respondent's Discipline Board.Bythus "discharging" and subsequently replacing the day-shift employeesalone because of their part in a lawful strike and because the respond-ent regarded their participation in the strike as more heinous thanthat of the other strikers, the respondent engaged in discriminationas between, the day-shift strikers and the other strikers.Such dis-crimination because of union activities constitutes a violation of Sec-tion 8 (3) of the Act. , --We find that the respondent, by its course of conduct on and afterJuly 3, 1942, as set forth above and in the Intermediate Report, dis-criminated in regard to the hire and tenure of employment of all itsstriking employees, and thereby discouraged membership in the Unionand interfered with, restrained, and coerced its employees in the exer-cise ofthe rights guaranteed in Section 7 of the Act.-'''We find also, as did the Trial Examiner, that°the respondent dis-criminated with respect to the hire and tenure of employment of LonGoessman on July 3, 1942.On July 9, 1942, Ernest McDonald refused to report for.work whilethe strike persisted at the respondent's plaiit.'He thereby himselfjoined the strike; and the respondent conditioned his reinstatementupon abandonment `of the strike and appearance before the DisciplineBoard.2We therefore find that McDonald, like the other striking °employees, was discriminated against by the respondent.'The RemedyHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and to.take affirmative action designed to effectuate the policies of the Act.We have found that the respondent discriminated with regard to thehire and tenure of employment of Lon Goessman and of Ernest Mc-Donald and the, 18 other day-shift employees listed in Appendix Aattached hereto.Me shall therefore order the respondent to offer, to,'the employees named in Appendix A immediate and full reinstatementto their former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges.Reinstatement shallbe effected in the following manner : all new employees hired by therespondent after July 7, .1942, the date on which the day-shift em-ployees were discharged, shall, if necessary to provide employmentfor those to be offered reinstatement, be dismissed.If, thereafterdespite such reduction in force, there is not sufficient employment avail-2The respondent admitted in'tbe brief filed by it with the Board that McDonald was"assured of being put back to woi k-if he wguld. abandon the strike."'i WESTERN CARTRIDGE COMPANY437able for all the employees to be, offered reinstatement, all availablepositions shall.be distributed among such employees without discrim-ination against any employee because of his union affiliation or activ-ities, following such system of seniority or other practice as has here-tofore been applied in the conduct of the respondent's business. Thoseemployees, if any, remaining after such distribution, for whom noemployment is immediately available, shall be placed upon a prefer-ential list and offered employment in their former or substantiallyequivalent positions as such employment becomes available and beforeother persons are hired for such work, in the order determined amongthem by such system of seniority or other practice as has heretoforebeen followed by the respondent.The respondent, by inaugurating on July 7, 1942, a discriminatorycampaign to replace only the day-shift strikers and bar their returnto work, effectively indicated to them the futility of applying forreinstatement.We shall therefore order the respondent to makethese employees, including Ernest McDonald, whole for any loss ofpay they may have suffered because of the respondent's discriminationagainst them. In view, however, of the nature of the respondent'sbusiness, the circumstances under which the strike took place, and thefact that not until July -31, 1942, did a substantial number of thestrikers other than those who had been on the first shift return to workand thereby give some indication of the willingness of all the strikersto return, we shall limit our back-pay order by directing the respondentto pay to each of the employees listed in Appendix A hereto a' sum ofmoney equal to the amount which he would normally have earned aswage's during the period from July 31, 1942, to the date of the respond-ent's offer of reinstatement or of his placement on a preferential listas provided above, less his net earnings 3 during such 'period. Sincethe positions of the striking employees on the second, third, and swingshifts were at all times kept available to them, we shall not requirethe respondent to reimburse them for any loss of pay: on their part.With respect to Lon Goessman, who was effectively discriminatedagainst on July 3, 1942, we shall order the respondent to offer himinunediate and full reinstatement to his former or a substantiallyequivalentpositionwithout prejudice to his seniority and other rightsand privileges,and to make him whole for any loss of,pay he hassuffered by reason of the discrimination against him by payment to3By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-wheie than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof Crossett Lumber Company, etc,8 N L R -B 440. Monies received for work performedupon Federal, State, county, municipal, or other work-relief project's shall be considered asearnings.SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S 7. 4 38DECISIONSOF NATIONAL LABOR RELATIONS- BOARDhim of a sum of money equal to the amount which he'would normallyhave earned as wages during the period from July 3, 1942, to thedate of the respondent's offer of reinstatement, less his net earnings 4during such period.Upon the basis of the above findings of,fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONSOF LAW1.Local No. 12418, District 50, United Mine Workers of America,isa labor organization, within the meaning of Section 2 (5) ofthe Act.2.By discriminating in regard to the hire and tenure of employ-ment of Lon Goessman and its striking employees and thereby dis-couraging membership in Local No. 12418, District 50, United MineWorkers of America, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) of'the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the.respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.p5.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (2) of the Act, or within the meaning ofSection 8 (3) of the Act with respect to L. Fisher, D. I3artrnan andE. Welch, as alleged in the complaint.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent,Western Cartridge Company, a corporation, East Alton,-Illinois, and its officers, agents, successors, and assigns, shall :1.Cease' and desist from:(a)Discouraging membership in Local No. 12418, District 50,United Mine Workers of America, or in any other labor organizationof its employees, by suspending, discharging, or refusing to reinstateany of its employees or in any other manner discriminating in regardto their hire and tenure of employment or any term or conditionof their employment;4 See footnote3,supra. WESTERN,'CARTRIDGE COMPANY439(b)- In any other manner.interfering with,restraining;or coercingits employees in the exercise'of the rightto self-organization,to, form,,join, or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collectivebargainingor other mutualaid or protection, as guaranteedin Section'7of the Act..2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :,(a)Offer the employees listed in Appendix A hereto immediateand full reinstatementf' to their former 'or substantially equivalentpositions, without prejudice to their seniority and other rights andprivileges, in the manner set forth above in the section entitled "TheRemedy," and place those employees for whom employment is notimmediately available upon a preferential list and thereafter offerthem employment , as it becomes available, in the manner set forthin said section ;(b)Make whole the employees listed in Appendix A hereto for anyloss of pay they may have suffered by reason of the respondent's dis-crimination in regard to,their hire and tenure of employment, by pay-,went to each of them of a sum of money equal to the amount whichhe would normally have earned as wages during the period from July31, 1942, to the date of the respondent's offer of reinstatement or ofhis placement on a preferential list, as set forth above in the sectionentitled "The Remedy," less his net earnings during such period;(c)Offer Lon Goessman immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice to hisseniority and other rights and privileges ;(d)Make whole Lon Goessman for any loss of pay he may havesuffered by reason of the respondent's discrimination in regard to hishire and, tenure of employment, by payment to him of a sum of moneyequal to the amount which he would normally have earned as wagesduring the period from July 3, 1942, to the date of the respondent'soffer of reinstatement, less his net earnings during such period;(e)Post immediately in conspicuous places in` each of the build-ings in its plant at East Alton, Illinois, and maintain for a period ofat least sixty (60) consecutive days from, the date of posting, noticesto its employees stating: (1) that the respondent will not engage inthe conduct from which it is ordered to cease and desist in paragraphsI (a) and (b) of this Order; (2) that the respondent will take theaffirmative action set forth'in paragraphs 2 (a), (b), (c), and (d) ofthis Order; and (3), that the respondent's employees are free to becomeand remain members of Local No. 12418, District 50, United Mine`Workers of America; and that the respondent will not discriminateagainst any employee because of membership in or activity on behalfof that organization;, 440DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f)Notify the Regional Director for the Fourteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint be, and it herebyis, dismissed, insofar as it alleges that the respondent has engaged inand is engaging in unfair labor practices within the meaning of Sec-tion 8 (2) of the Act and insofar as it alleges that the respondent hasdiscriminated in regard to the hire and tenure of employment of L.Fisher, D. Hartman, and E. Welch.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Order.APPENDIX A -C. AhearnK. HerronO. SeagoH. BakerR. HunterR. SeegerR. BickellC. KirkseyClifford SmithI-I.BlackwoodL. MartinM. TuckerE. CoxE. McDonaldC. TueyW. EppmeyerP. RussellL. HalbeW. SandersINTERMEDIATE REPORTMr. Alba B. Martin,for the Board.Mr. R. H. McRobertsandMr. Henry Davis,of St. Louis, Mo., for the respondent.Mr. Ervin K. HartensteinandMr. Roy White,of Alton, Ill., andMr. RaefordB. Seeger,of Cottage Hill, Ill., for the Union.STATEMENT OF THE CASEUpon a first amended charge duly filed by Local 12418, District 50, United MineWorkers of America, herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the Fourteenth Region(St.Louis,Missouri), issued its complaint dated October 3, 1942, and an"Amendment to the Complaint" dated October 13, 1942, against Western CartridgeCompany, a Corporation, East Alton, Illinois, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint, amendment to the complaint, amended charge,and notice of hearing thereon were duly served upon the respondent and theUnion. .With respect to the unfair labor practices, the complaint alleged in substance :(1) that the Board in its Decision and Order dated September 16, 1942, foundthat the respondent interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act and engaged in unfairlabor practices within the meaning of Section 8 (1), (2), and (3) of the Act;1'In the Matter of Western Cartridge Company, a corporation, and American Federationof Labor and its Affiliated organizations,44 N. L. R. B., No. 7. WESTERN CARTRIDGE, COMPANY441'(2) that the respondent in June and July, 1942, advised representatives of itsemployees in its'cupping department that matters 'concerning ,grievances, wages,and,changes in the wage structure must be presented through Western, Cartridge,Employees Independent Union, herein called the Independent (ordered disestab-lished by the Board-on September 16, 1942) ; (3) that because of the respondent'sconduct found by the Board to,be a violation of the Act and its aforesaid conductin advising,cupping department employees that their demands must be presentedby the Independent, the cupping department employees did on or about July 3,1942, and subsequent thereto engage in concerted activities for the purpose ofmutual aid and protection;, (4) that the respondent suspended or dischargedon or about July 3, 1942, and has since-refused to reinstate 20 named employees,'and between July 3 and 6, 1942, suspended or discharged and refused to reinstateuntil various dates after July 6, 1942, 26 other named employees' for thereason that each of the said employees joined the Union and engaged in concertedactivity for the purposes of collective bargaining and other mutual aid or protec-tion; (5) that the respondent required the employees above-named on or aboutJuly 6, 1942, and subsequent thereto to abandon their concerted activities andappear before its Discipline Board as a condition to reinstatement to their formerpositions; and (6) that the respondent from February 1, 1942, to date urgedand warned its employees to ,refrain from joining or assisting the Union;threatened employees who had grievances; disparaged and traduced the Unionand its leaders ; questioned employees about their union activities and affiliations,listed the names of employees who wore union buttons ; and blacklisted employeesbecause of their concerted activity.'The amendment to the complaint alleged that the respondent, by' not dis-establishing the Independent, and by not ceasing to give effect to its contractwith the Independent as ordered by the Board in its Decision of September 16,1942, did from and a'fter;;that date, down to the date of the issuance of thecomplaint herein, continue to violate Section 8 (1) and (2) of the Act.In its answer, filed October 21, 1942, the respondent denied that it had engagedin or was engaging in the alleged unfair labor practices.Pursuant, to notice, a hearing was held from October 26 to 30, 1942, at EastAlton, Illinois, before' MortimerWerner, the undersigned Trial Examiner, dulydesignated by the Acting Chief Trial Examiner.The Board and the respondentwere represented by counsel and the Union by its representatives.All partiesparticipated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues was affordedall parties.At the-commencement of the hearing, counsel for the Board moved to amendthe complaint so as to allege the discriminatory discharge on July"3, 1942, andlater refusal to reinstate five additional employees; and to strike that portionof the complaint which alleged the reinstatement of the said employees on or2R Hunter, R Bicke]l, L IIalbe, M Tucker, P' Russell, Clifford Smith, C Ahern, W Epp-meyer, L Goessman, L Fisher, E Cox,R nSeeger;H. Blackwood, L. Martin,H. Baker;C Tuey, K Herron, 0 Seago, W, Howe, and C Knksev.3R Donbrow, E Helm, E McDonald, R Page. E Strain, C Hann, L W Ames, W Holly,B. Ufeit, L Strahan, E Welch, W Howe, D, Hartman, W Sanders, F Bailey,B Dycus,L Fisbei, C Jackson, J IIaitley, C Copley, E Fones,E Marshall,B Huston, B Biuce,N Sexton, and E WillisThe name of J Haitley was later stricken on motionof counselfor the Board, without objectionThe names of W Howe and L. Fisher through error inboth paragraphs of the complaintErroisin spelling of nameshave been corrected4Apparently through inadveitence, the complaint does not allege that the acts set forthabove in section (6) are unfair labor practicesNo objection was made at the hearing tothis technical omission in the pleadings and these issueswere litigated-fullyat the hearingas though pleaded as violationsof the Act.E. McDonald,W. Sanders,E. Helm, E. Strain,and L.W. Ames.I 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter July 6, 1942.The motion was granted without objection. Thereafterthe American Federation of Labor sought to intervene as' a' party to the pro-ceeding, claiming an interest in the proceeding by reason of its previous effortsto obtain the reinstatement of the discharged employees and to settle thedifferences and on the further ground that its intervention would help to speedthe conclusion of the hearing.The motion was denied. The motion of counselfor the respondent for a rule to exclude all witnesses was denied. At theconclusion of the Board's case, the respondent moved to dismiss the allegationsof the complaint separately and in their entirety, which motion was denied.During the hearing counsel for the Board moved to strike the name of J. Hartleyfrom the complaint.The motion was granted.At the conclusion of the hear-ing, the motion of counsel for the Board to conform the pleadings to the proofas to matters of form was granted without objection.Oral argument in whichthe Board and the respondent participated was had on the record. Pursuant toleave granted, the respondent filed a brief.Neither the Board nor the Unionfiled briefs.Upon the entire record thus made and from his observation of the witnessesthe undersigned makes, in addition to the foregoing, the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT'The respondent, Western Cartridge Company, a Delaware corporation, operatesa plant at East Alton, Illinois, where it is engaged in the manufacture, sale,and distributionof small arms,ammunition, explosives, traps, targets, andbrass articles of various kinds, all for war production. The raw materialsused by the respondent include copper, lead, zinc, steel, paper, tin, limestone,rubber, coal, and chemicals.During the period from January 1, 1942 to October26, 1942, the respondent purchased, for use at its East Alton plant, raw materialsvalued at "several million dollars," more than 50 percent of which was receivedfrom sources outside the State of Illinois.During the same period, the respond-ent sold products manufactured at its East Alton plant valued at "several milliondollars,". more than 50 percent of which was shipped to destinations outsidethe State of Illinois.The entire production of the East Alton plant "goes tovarious branches of the United States Government," or under war productionpriorities to other companies.In its answer the respondent admitted the jurisdictional allegations of thecomplaint.At the time of the hearing the respondent employed at its East Alton plantbetween seven and eight thousand employees.H. THE ORGANIZATIONS INVOLVEDLocal No. 12418, District 50, United Mine Workers of America, and WesternCartridge Employees Independent Union, are each labor organizations, admittingto membership employees of the respondent.M. THE UNFAIR LABOR PRACTICESA. The prior proceedingOn November 19, 1941, the Board issued a complaint against the respondentalleging that the respondent had engaged in unfair labor practices within the8 The findings in the paragraph below are based upon a stipulation entered into betweenthe attorney for the Board and the respondent. WESTERN CARTRIDGE COMPANY443meaning of Section 8 (1), (2), and (3) of the Act.'Hearing thereon was heldfrom December 8, 1941'to January 9, 1942, Sit East Alton, Illinois, before a TrialExaminer of the Board. On February 25, 1942; the Trial Examiner found thatthe respondent had engaged in unfair labor practices within the meaning of,Section 8 (1), (2), and (3) of'the Act and made appropriate recommendations'accordingly,On September 16, 1942, the Board issued its Decision and Order,finding that the'respondent had violated Section'S (1), (2), and (3) of the Act.8Among other things, the Board found that the respondent dominated and inter-fered with the formation and administration of the Independent and contributedsupport to it, and ordered that the respondent withdraw all recognition from theIndependent as an employee representative, cease and desist' from giving effectto any and all agreements with the Independent, and completely disestablish itas such representative.The above findings of the Board are not alleged in the present proceeding asunfair labor practices, but they have significance in appraising the respondent'ssubsequent conduct.The present proceeding relates only to events in and afterFebruary 1942 in the East Alton plant.B. Interference, restraint, and coercion1.Hostility and ridicule by foremenVarious union organizations have attempted in the past to organize the re-spondent's employees ht East AltonThe Congress of Industrial Organizations,herein called the C. I. 0., began such a campaign in 1937. In December 1940,the American Federation of Labor, herein called the A. F of L, startedorganizingactivity and in 19411ncreased such activity.Late in 1941 and early in 1942, theUnion, then affiliated with the C. I. 0., started to organize the respondent's em-ployees and was particularly successful in obtaining members in the cuppingdepartment.Substantially all of the respondent's alleged violations of the Actin the present proceeding arise out of the union affiliations and concerted activitiesof the 72 employees in this department.Carl Canada, an employee in the brass mill, joined the Union on February 6,1942, and thereafter wore his union button while at work.' Kenneth Brewer, hisforeman, observed his button one' day, laughed, and stated inquiringly : "You,too?"0In the cupping department many employees joined the Union early in February1942 and immediately thereafter started to wear their union buttons.WalterCrawford, the foreman of this department, questioned employees about the Unionand'ridiculed the Union and their interest therein.One day in February 1942,Crawford approached employee Neil Sexton, took hold of his union button, rubbedhis hand over it, sneered, and stepped away.'°Arthur LeRoy Page, another employee, joined the Union in March 1942.Hetestified as follows concerning a conversation he held shortly thereafter with'Crawford:T Charges were filed by-the American Federation of Labor and its affiliatedorganizations,Chem ical'Workers Local Union No 22574, and International Molders and Foundry WorkersUnion,of Noith America, Local 3338At the bearing the respondent's counsel stated that it had not complied with the Board'sorder "requiring of i matlve action,and that on or about October 16, 1942,it had petitionedtl'e United States Court of Appeals for the Seventh Circuit for review of the Board'sDecisionand Order°B rwer did not testify at the hearing:the finding is based on Canada's testimony.10This finding is based,on Sexton's testimony.Crawford testified he did not recall theIncident. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ What did Crawford say or do?A He said, "Page, as long as you have been here, I would not have thoughtyou would have joined the Union " -Q Then what did you say?A. I said "Well, I thought maybe I would better myself.,'Q What did he say?A.He said "If the company would lay you off, you would raise hell." ... Isaid "If they did lay me oil for joining the Union, yes "He said !'They cando it." I said "No, they can't."He said "You will see."Although Crawford denied remarking to Page that the respondent might layhim off because of his union membership, he admitted telling Page that he "wouldhave given it a damn good thinking over" before he would have joined the Union.The undersigned finds that Crawford made the remarks attributed to him by Page.One day in July 1942, employee Lester Halbe met Crawford at his desk, AllenDean, foreman of the second shift, also being there at the time.Halbe testifiedthat the following then took place:Yes.When I walked over I had a Union button on. He [Crawford] grabbedhold of it and said "What are you doing with this button on?" I told him.He asked "What are you getting for wearing it?" He also asked who gave itto me. I told 1iim; and it got me excited and I said "Well, if you want it, I-will give it to you." I was going to take it off and give it to him. Allen Deanand Walter both laughed. I figured, they were trying to make a fool of meat that time."Halbe thereafter did not wear his union button for about a month.Later in June 1942, at a time when nearly all of the cupl)ing department em-ployees had joined the Union and were attempting to adjust grievances with therespondent, employee Forrest Bailey had a conversation with Crawford. The con- -versation was about the UnionCrawford remarked that "Herron and Seegerare causing the trouble in here 1112Bailey testified further that Crawford saidthat after the War the respondent would iemember the men who were "strong forthis UnionClement J. Tuey testified, without contradiction, that at about the same' time inJune 1942; Allen Dean made an obscene reference to the employees who, Deansaid, thought by joining the Union could obtain an hourly wage of one dollar. _ Theundersigned finds that Dean 'made the remarks attributed to him by' Tuey, thusdisparaging and ridiculing the Union and its members..'Employees Bailey, and Rollin- Bickell both testified about another incident indi-cating Crawford's efforts to ridicule the Union in the eyes of'the cupping depart-ment employees.They testified that they observed' Crawford approach an em-ployee named C Haun, who was wearing his union button on his pocket flapwhich was tucked in the pocket ; 'that Crawford lifted the pocket flap, took off theunion, button, pinned it on the side of Harm's pocket, then whipped out his hand-kerchief, blew upon the button, and polished it with his handkerchief. ' Haun didnot testify. ' Crawford testified he could not recall this incident.The undersignedfinds that Crawford engaged in the conduct described by Bailey and Bickell..11 I-lalbe's testimony was corroborated by Marce Tucker, who testified he saw and over-heard this incidentCrawford testified he could not recall any such event and Dean didnot testifyThe undeisigned, finds that Crawford engaged in the conduct and made theremarks testified to by Halbe.1LKenneth D. Heiron and Ranfoid Seeger were union members and leaders in the effortto adjust grievances.',13 Crawford testified he had no recollection of the matter.The undersigned finds thatCrawfordmade the comment testified to by Bailey. WESTERN CARTRIDGECOMPANY445The undersigned.finds that the respondent, by inquiring into,the union interests,of employees, by warning employees not to join the Union, by questioning em-ployees concerning their union membership, and by ridiculing and disparagingthe Union and its members, thereby interfered with, restrained, and coerced,itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.2.The alleged listing of union members,-The complaint alleges that the respondent made a list of its employees whowore union buttons.James Fairless and Guy Siglar, employed in the brass mill,testified that on or about February 6, 1942, a. number of employees in the brassmill wore union buttons for the first time.According to Fairless, SuperintendentDay, Yoxall, his assistant, and Edgar Nave, the production foremaii of, the-mill,stopped in the vicinity of his machine and one of the-three men; who Fairlessbelieved to be Day, pointed to Fairless and said: "There is'one of them."BothFairless and Siglar testified further that the same day, Joseph A. Brandt,, at thetime employed,in the personnel office of the brass mill, went through the mill andwrote down the clock numbers on the identification badges worn by the employees.Nave testified that it was not unusual for Yoxall and Day- to make inspectiontrips throughout the mill.He testified further that he could not recall the dayof February 6 exactly or his alleged actions on that day, but specifically deniedthat on February 6 or any other day he, Day, or Yoxall had toured the millpointing out union members.Brandt testified that in connection with his dutiesin the personnel office he did on frequent occasions check the employees in orderto get an exact count of the number of men at work.He denied that he limitedhis count to those employees who wore union buttons or were members of theUnion.The testimony of, Fairless and Siglar is at best inconclusive" and thetestimony of the respondent's witnesses presents a reasonable explanation forthe conduct of its supervisors on about February 6, 1942. The undersigned isof the opinion that this conduct was not instigated by or attributable to theincrease in union buttons worn in the brass mill on February 6. Accordingly,itwill be recommended that the allegation of the complaint that the respondentmade a list of union employees be dismissed.3The alleged "blacklisting" of union members'Subsequent to July 6, 1942, Marce Tucker, Kenneth Herron, and Clifford Smith,formerly employed by the respondent, applied for work at the Chrysler EvansvilleOrdnance Plant, herein called Chrysler, in Evansville, Indiana.They were ,interviewed and theh instructed by A. M. Glenn of Chrysler to obtain releases fromthe respondent.Thereafter they returned to East Alton to obtain the'necessaryreleases from S. R. Irish, the respondent's assistant general superintendent.Irish told the men that he could not furnish them a release because the company'srecords indicated that they had been discharged on July 7, 1942.Tucker andHerron disputed Irish's statement that they had been discharged- and assertedthat they had voluntarily quit on July 6, 1942, on which day, as appears herein-after, these employees and others refused to appear for hearing before-therespondent's Discipline Board.Tucker admitted that Irish advised them to tellChrysler the full'story of their employment severance and that Irish stated hewould not stand in the way of their obtaining- further employment and wouldfurnish whatever further information that Chrysler required.'}There was no testimony that Brandb listedonlythe pet sons who wore or did not wearunion buttons 446DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn or about August 12, 1942, Tucker and Herron,accompanied by RollinBickell,returnedto Chrysler.They weretold that theonly thing preventing"their employment was the respondent's failure to reply to the following telegramfrom Chrysler:PLEASE ADVISE ABILITY AND CONDUCT ANDIF YOU WOULDREHIRE KENNETH DHERRON AND MARCE TUCKER. WIRE COLLECT CHRYSLER EVANSVILLE ORDNANCEPLANTIA M GLENNHerron thereupon telephoned Irish at East Alton and was informed that therespondent had answered the Chrysler telegram.The respondent replied :RgrEL KENNETH D HERRON AND MARCE TUCKER DISCHARGED WITH SIXTEEN OTHERSFOR WORK STOPPAGE SERVICES OTHERWISE GENERALLY SATISFACTORY WOULD NOTREHIRE HERE AT THIS TIME BUT HAVE NO DESIRE TO PREVENT THEIR OBTAININGEMPLOYMENT ELSEWHERE.rWESTERN CARTRIDGE COMPANY16After this telephone conversation with Irish, Tucker and Herron returned toChrysler and, according to the uncontradicted testimony of Tucker, were thentold that they would not be hired "pending the outcome of the trouble in Western,that that would have to be settled before they coulduse us in any line of work."Irish testified that on or about August 27, 1942, he telephoned Glenn and askedhim if the respondent's telegrams had prevented the further employment of Tucker,Herron, and Bickell, and that in reply thereto Gleiin stated that the telegramsdid not have anything to do with Chrysler's failure to hire the three men 'Accord-ing to Irish, Glenn explained : "One bad reference would not hold out a man."Chrysler may have had other reasons for its refusal to hire the three men,besides the respondent's statement that they had been discharged for engagingin a work stoppage. In its wire to Chrysler, the respondent did nothing other thanto disclose its claimed reason for the discharge of the three men.The under-signed finds that this evidence fails to establish that the respondent did blacklistthe employees who had engaged in a concerted refusal, to work on or aboutJuly 3, 1942.The additional evidence urged by the Board in support of this issue of the com-plaintmay be further briefly summarized.About the middle of August 1942,Clement V. Tuey applied for work to the Wood River Refinery of the Shell Petro-leum Company, herein called Shell, nearby East Alton. In support of his appli-cation, Tuey gave three personal references in addition to disclosing his previousemployment at the respondent's plant.The respondent, according to Frank A.Schotters, general plant superintendent, received'a telephone inquiry from Shellwith reference to-Tuey and furnished the same general information with respectto Tuey as was furnished Chrysler in the telegram quoted above.When Tueyreturned to Shell he was told that he would not be hired because of his "refer-ences."According to Tuey's testimony, Shell did not communicate with two ofhis references, and the third informed Shell that Tuey was "okay." There isno, evidence that the respondent furnished any further information to Shellregarding Tuey.The undersigned finds that Tuey's testimony alone, or consid-ered in connection with the Chrysler incident, is insufficient to establish themaintenance of a blacklist by the respondent to prevent these employees fromobtaining further employment.Hence, it will be recommended that this allega-tion of the complaint be dismissed16 Similar telegrams relating to Bickell were exchanged by Chrysler and the respondent onAugust 13 and 14. , WESTERNCARTRIDGECOMPANY447C. The discrimination with respect to hire and tenure ofemployment1.The events before July 3, 1942On June 4, 1942, a group of cupping department employees met in theUnion's hall in Alton and discussed their working conditions. It was agreedthat before their next meeting that they would put their grievances in writing;in order to give every employee in the department an opportunity to read andapprove them.On June 9. at the second meeting in the Union's hall, the griev-ances, which had in the meantime been reduced to writing, were again discussedThe list of grievances set forth certain dissatisfactions over working conditionswithin the cupping department, demands for an increase in the hourly rate ofpay for machine adjusters and operators. and the elimination of the respondent'swage bracket system.10A committee of 10 employees representing the variousshifts in the cupping department, hereinafter called the Committee, was, electedat this meeting to present the grievance list to the respondent.Hanford Seegerwas elected spokesman of the Committee.On June 10, Seeger asked Crawford, foreman of the cupping department, toarrange a meeting with Reuben Lambert, superintendent of the brass specialtydivision, which included the cupping departmentSubsequently on June 23, the'Committee met with Lambert and his assistant, John Nolan, and gave them acopy of the grievance listLambert thereupon stated : "I notice you fellowsare wearing green buttons, District 50 buttons. I must say if you are repre-senting District 50 Union you are wasting yourtimeWe do not have anythingagainst that particular Union, but will not recognize it until it is designated abargaining agent rightfully " 17Lambert was informed, however, that theCommittee represented the cupping department and not the Union. Lambertagreed to adjust the grievances that were presented to him, with the exceptionof those particular grievances that pertained to wages and the bracket system,explaining that lie lacked authority to discuss an increase in wages or theelimination of the bracket systemLambert also stated that in any event itwas useless to proceed further with respect to these two matters without' takingthem up through the Independent, because of the respondent's contract withthe IndependentOn June 26, another meeting was held between the Committee and Irish,Lambert, and Nolan. Irish read provisions of the agreement executed onFebruary 27, 1941, between the respondent and the Independent, which relatedto the adjustment of grievances, and remarked that` the Committe was follow-ing the procedure outlined in that agreement. Irish then went on to explainthat the bracket system could not be eliminated nor could wage rates be changedin one department alone without further study, in order to avoid conflict withwage levels in other departments.' He added finally that any negotiations'about an increase in wages would have to be undertaken through the independ-ent because of the respondent's contract'with the Independent and that: "until thecontract was legally terminated," the respondent intended to abide by it.On July 2, 1942, another meeting was held between the Committee and Irish,Lambert, and Nolan Irish stated that the respondent could not grant wageincieases to the cupping department alone since to do so would create dissensionamong employees in other departmentsHe also stated that any change inwagerates "would haveto finally getan approval" from the independentIrish thereupon suggested three possible methods of handling further wagenegotiations: (1) that the respondent present to the Independent with a recom-16The wage bracket system fixed minimum and maximum hourly rates of pay withinbrackets for eachwoi k classification17This finding is based on Seeger's uncontradicted testimony. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDmendation for approi al any agreement on wage increases reached between theCommittee and the respondent; (2) that the cupping department employees askthe Independent to negotiate for them their requested wage increase; and (3)that there be a joint meeting of two representatives each from the cuppingdepartment, the independent, and the respondent.The Committee accepted this'third proposal and the meeting adjourned with the understanding that afurther meeting would be held to continue the wage negotiations. Irish toldthe Committee that it had grounds to support an increase in wages, "that it waslikely after we made a proper survey, that adjustments could be made butthat in any case that would have, to be approved by the Independent Union."The meeting closed with the understanding, as testified to by Irish, that if hecould not arrange the next meeting some day during the week of July 6, thenhe did not know when he could hold it, but, that there would be no unnecessarydelay.The Committee expressed no objection.182.The work stoppage of July 3, 1942The cupping department employees, however, were not satisfied with the out-,come of this meetingOn July 3, (luring the lunch hour, a group of the em-ployees gathered in the metal shed adjoining the cupping department and theredecided that unless a definite date was fixed for the next meeting, they wouldshut down their machines that afternoon and "walk out." Seeger, as spokes-man for the Committee, was told to relay this information to the respondent.About 1:15 p. m., Seeger told Lambert "that,the men in the department con-templated shutting down the.machines unless Mr. Irish and Mr. Schotters andsome of the other plant executives gave them a definite date for anothermeeting on our grievances."Lambert told Irish and Schotters of the stoppagethreat.The employees continued restive and told Seeger that the machines wouldshut down between 2: 30 and 3 that afternoon, unless before then they receivedsome word from the tesponclent concerning the meeting they were demanding.Around 2 p. m , not having heard from Lambert or any of the respondent'sother executives, the employees in the cupping department shut off the poweron the machines.There is sharp conflict in the testimony as to whether the employees shutoff power on their own initiative or whether they did so upon instructionsfrom CrawfordFive" Board witnesses, including Seeger, testified that powerwas shut off after Crawford had given the signal to do so. Crawford testifiedthat he was at work in the tool crib in the cupping department when Seegercame to him between 2: 15 and 2: 20 p. m. and stated: "Walter, we are shuttingclown."Crawford denied giving any signal to the employees to shut offpower.This testimony was corroborated by two tool crib employees.As therespondent stated ni its oral argument at the close of the hearing, and in itsbrief, it makes no difference so far as the ultimate issues are concerned whetheror not the employees shut down the machines on their own initiative, or onCraR'ford's instructions, since in any event, the employees thereafter refusedto return to workThe undersigned, therefore, finds it unnecessary to resolvethe above-conflict in testimony.198The findings as to Irish's iemaiks are based on his own testimony.19A possible motive for Crawford's alleged signal to shut down the machines was tofoiestall what the respondent may have feared would deielop into another sit-down strike.In the pievious three months, there had been two sit-down strikes in other departments inthe p!apt - By order i ng the shut-down and by escorting the employees out of the building,the respondent would have thwarted the employees from occupying their machines and thuspreventing other employees from working them. WESTERN CARTRIDGE COMPANY449'Following the stoppage of the machines, the employees on instructions of,Crawford,without disorder, gathered at the end of the cupping departmentand were then led by Nolan out of the building-into the adjoining metal shed,where they were told to remain to await the arrival of the respondent's repre-sentatives. 0Within a few moments, Schotters and Irish appeared, accompaniedby Lambert, Haddleton, the personnel director, Crasnoff, superintendent ofthe ammunition division, and armed guards. Schotters told the employees thatthemachines were available and that they could resume work at once, butthat no meeting date would be fixed until the men returned to work. CliffordSmith, an employee, spoke up and stated that the men would return to work,ill they asked being a date for a meeting to discuss their grievancesSchottersagain asked whether any of the men wanted to resume work, but there wasno response.Thereupon he ordered Nolan td suspend the men. Each of theemployees was then given a suspension notice listing the cause for suspensionas "Refuses to work" and directing each employee to report for a hearing beforethe respondent's Discipline Board at 9 a. in. Monday, July 6 20The identificationbadges worn by the employees were taken from them and they were then escortedfrom the plant by the guards.'As the second shift, due to report for work at 4 p. in. that day, appearedat the plant, they were told by the employees what had happened. Seeger hadinstructed Arthur L Page, an employee of the second shift, to inform Haddletonthat if the respondent would grant the day shift a hearing before the DisciplineBoard on July 4 and set a definite date for a meeting, the second shift wouldreport for work.Page and employee Clyde Jackson then entered the plantto see Schotters.On their way they met Crasnoff and presented Seeger's propo-sition to him.Crasnoff, ,replied, however, that the day shift was suspendeduntil July 6.At this moment Scbotters appearedPage told him that he wantedto arrange a hearing before the Discipline Board for the morning of July 4and to have a definite date fixed for the grievance meetingPage also askedif there was any way "the boys could get a hearing in the morning and thesecond shift come back in to work." Schotters replied that the first shift hadstruck and, told him to warn the second shift not' to take similar action, butto report for work. Page and Jackson retuined to the employees, who hadgathered in the street outside the plant, and relayed Schotters' remarks.Themen, including some employees on the third shift who had arrived in the mean-time, decided not 'to report for work.As they stood there, Page observed Irishand Schotters emerging from the plant.Page thereupon went over to Schottersand informed him ". . . they would not come in until the other boys came in."Schotters then replied, "Well, they have struck.You fellows have quit."Thatgives the fellows [sic] a perfect right to take your name off of the payroll.Schotters then instructed Page to tell the other employees that anyone on20The Discipline Board was established in the fall of 1941,to sit in judgment upon em-ployeesand meteout punishment for infraction of plant rules and regulations Its purposeis to take from the immediate toreman or supervisorthe rightto discharge or disciplinean infractions employee and thus make plant discipline unifoiniThe Board consists of'thegeneral superintendent,the peisonnel director,and the superintendent of the division inwhich the employee involved is employed, or their alternates.A representative of theIndependent sits in on its meetings as an observer although this representative has noright to participate in the Board'sdecisionsHe may,however, ask questions of anyemployee appearing before the BoardIn cases involving the smokeless ponder divisionof the plant, the iespondent permits a representative of the A F of L , which is recognizedas a bargaining agent for this division, to'be present. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe second and third shifts not reporting for work would be suspended andwould have to appear before the Discipline Board before he was reinstated 2Following this, a few of the employees on the second and third shifts "enteredthe plant and reported for work, but a majority of the employees on the second,third, and swing shifts decided not to report.No picket line was establishedat any time by the strikers, who with a few exceptions were all union members,On the following morning, July 4, Elmer F. Willis, employed on the secondshift,telephoned to Crasnoff.Willis told Crasnoff that he represented "abunch of fellows out of the cupping," and asked if there was any way some agree-ment could be reached that morning so that the second shift could report forwork.Cransnoff replied that nothing could be done until Monday., July 6; thatthe day shift had been discharged ; 'and that employees on the second and thirdshifts were suspended until 10 a. in. Monday, July 6, when they would be given ahearing before the Discipline Board.Irish testified that when the day shift employees were suspended on July 3, nodecision was then reached or discussion held about the final action to be takenagainst them.He testified : "They had certainly stopped work 'and they hadrefused on three specific requests to go back to work, and they were suspendedfor that reason."3.The request for reinstatementOn the morning of July 6, all of the employees on the day shift and the majorityof the employees on the later shifts, who had been told to report for a hearing,gathered outside the plant gates.The employees thereupon took a vote anddecided that they would not go before the Discipline Board unless all went in abody.As they stood there, Oscar McPherson, captain of the plant guards, ap-proached the group and started to read the names of the employees on the dayshiftwho were to appear before the respondent's Discipline Board.HerroninterruptedMcPherson and informed him that the employees had decided toappear in a body before the Discipline Board.McPherson replied that the Disci-pline Board would first hear the cases of the 18 day-shift employees.ThereuponSeeger told McPherson to inform the respondent that the employees wished theCommittee, which consisted of representatives from all three shifts, to appearbefore the Discipline Board 'as representative of all the striking employees.McPherson left, returned a few minutes later, and then informed the employeesthat the respondent would not meet with all employees in a body nor would itDiscipline Board and left.Irish testified that the respondent was ready to receive the first shift in abody before the Discipline Board that morning, but not accompanied by thesecond or third shifts, for the reason that the respondent considered the offensesto be different, the first shift having been suspended for "refusing to work andinsubordination" and the second and third shifts for "absenteeism."On Tuesday, July 7, 1942, the Discipline Board, consisting of Schotters, Haddle-ton, and Crasnoff, met and decided "to discharge the eighteen men" on the dayshift.With respect to the second and third .shifts, the Discipline Board haddecided the previous day to hear their cases "whenever they appeared, in whatevernumber they appeared." Two representatives of the Independent, Williamn Suspension notices were made out the next day, July 4, for employees on the othershifts who did not report to work.The notice lists as the reason for suspension : "Failureto report for duty without reason."These notices were thereafter given to some of theseemployees when they called at the plant to collect their weekly pay. They were directed toappear before the Discipline Board on July 6, at 10 a. in. WESTERN CARTRIDGE COMPANY451Holder, a division representative,and J. D. Chapman,chairman of its executivecommittee, were present at the meeting of the Discipline Board on July 7.On July 8, Seeger met Haddleton on the respondent's parking lot and told himthat the men would like to return to work because they understood productionhad fallen and that they "would like the company to grant us this hearing dateand accept us back in to work "Haddleton replied that under the respondent'srules the day shift had been suspended until July 6 and since they had not ap-peared for a hearing on that day, they were considered discharged.As to thesecond and third shift employees, Haddleton stated they-had a job any time theywanted to go to work provided they first appeared before the Discipline Board.This conversation was reported to the-strikers..On July 9, Ernest McDonald, who had remained at home on July 3 becauseof his wife's illness, telephonedNolan.Nolan asked McDonald when he wasgoing to return to work. 'The latter replied that he did not want to report-while there was troubleNolan told McDonald that he could have his job when-ever lie reported, but that he would first have to appear before the DisciplineBoard.On July 8 it requisition for 22 men was sent to the personnel department andat various, dates between July 8 and July 15, 1942, the respondenthired 22 newemployees to fill vacancies created by the work'stoppage of July 3The jobsof the employees of the second and thirdshifts wereheld open and were notfilled by hiring new employees.One employee, who was on the second shift, and two others on the third shiftappeared before the Discipline Board on July 6 and were reinstated on that date.At various times thereafter down to September 16, 1942, other employees of,thesecond and third shifts, who appeared before the Discipline Board, were, afterhearing, reinstated. ' In all, 34 employees appeared before the Discipline Boardand were reinstatedThose employees who did not support the strike or whowere not at work on July 3 were notsuspended.Accordingto NeilSexton, no union buttons were worn after the reinstatementof these employees.The Discipline Board followed substantially the same procedure in interviewingthe striking employees.They were asked why they had not reported for workon July 3; why they thereafterremainedaway from work ; whether they hadengaged in threats or coercive conduct with respect to other employees who didnot report for work ; and finally whether they, themselves, had been threatenedby other employees.With a few exceptions, the employees stated that theyvoluntarily absented themselves on July 3 and thereafter remained away fromwork because of their desire to support the strike or because they sought to avoidtrouble with other employees.They denied engaging in any threats themselvesor being threatened by anyoneelse uIrish acknowledged at the hearing thatthere was not a single instance of violence of any kind arising out of the July 3disputeThe testimony of the employees, as they appeared before the Board,was taken down acid read back to the employees, and they were asked but notrequired to sign the statementsNone of the 18 employees on the day shift hasbeen reinstated to his former or other position.4.Lon GoessmanGoessman was employed on July 3, 1942, as a janitor in the brass specialtydepartment.He had been employed about a year. The record is silent as to hisunion membership or activity.^ A representative of the Independent appears to have been present at the sessions of theDiscipline Board521 24 7 -43-vol 48-30 452DECISIONS -OF NATIONAL, LABOR ' RELATIONSBOARD:About 3 o'clock on the afternoon 'of July 3, Nolan ordered Goessman to accom-pany him to the respondent's office.There in the presence of Lambert andSchotters, Nolan accused Goessman of trying to prevent the respondent from fill-ing the positions vacated by the cupping department employees with replace-ments from the brass specialty department. Goessman denied Nolan's accusation.Nolan then suspended Goessman until Monday, July 6, and thereupon wrote outa suspension notice and handed it to Goessman n The notice required Goessmanto appear before the Discipline Board at 9 a. in., July 6.Goessman did not appear before the Discipline Board on July 6, and as appearsfrom the respondent's records was discharged on July 7. Sometime later Goess-man received another suspension notice in-the mail. This second notice was notproduced.Goessman, however, was granted a hearing on July 31, before aDiscipline Board composed of Irish, Nolan, and Merkel, assistant superintendentof the ammunition division. Irish asked Goessman why he had not reported onJuly 6 to the Discipline Board",and he replied that he understood that he hadbeen charged in his suspension notice with "exciting work stoppage in the cuppingdepartment and since the cupping boys" did not report before the DisciplineBoard on that day, thus depriving him of an opportunity "to have the men in,"that he was "supposed to have done this with, or to," he decided to remain awayon that account.Nolan again charged Goessman with an attempt on July 3to prevent the filling of vacancies in the cupping department created by thestoppage.Goessman was asked if he had threatened any employees or heardof any threats made by cupping department employees.He denied knowledgeof either and was then asked to sign "an -affidavit" as to what he had said.This he refused to do for fear that Nolan's transcription' of the hearing was"mixed up" Irish said that Goessman 'would be informed by 'mail of theDiscipline Board's decision.Thereafter Goessman received no notice of itsdecision, nor was he thereafter reinstated.Neither Schotters, Irish, Nolan, nor Lambert, who testified, were questionedconcerning Goessman's discharge' It is clear that Goessman was accused of anattempt to induce employees in the brass specialty department not to fill thepositions vacated by the cupping department employees.Whether he actuallymade this attempt is not known, since he denied it and the respondent introducedno affirmative proof that he did so. The respondent gave no other reason forGoessman's discharge.As stated above, the respondent contends that it discharged Goessman becausehe attempted to dissuade employees in the brass specialty department fromreplacing strikers in the cupping department. There is no evidence that Goessmanactually engaged in such conduct.Hence, it appears that he was dischargedbecause the respondent believed he had engaged in this conduct. In view of thetotal lack of evidence to. support the respondent's defense, the undersigned findsthat the respondent in suspending Goessman and thereafter discharging him didso because of its belief in his alleged assistance to the strikers in the cuppingdepartment.But even if Goessman had in fact assisted the cupping departmentemployees by attempting to persuade the brass specialty employees not to fillthe vacancies the respondent could not legally discriminate against him becauseof such activity in concert with the strikers.Accordingly the undersigned findsthat by discharging Goessman, the respondent discriminated with respect to hishire and tenure of employment, thereby discouraging membership in the Unionas well as in labor organizations generally.By this conduct, the respondentGoessman'ssuspension notice lists as the reason for his suspension,"Consiteing[Inciting?]men to stop work." WESTERN CARTRIDGE COMPANY453interfered with, restrained, and coerced the employees in the exercise of therights guaranteed in Section 7 of the, Act 24Concluding findings with respect to the cupping department employeesThe respondent in its brief states : "There is no conflict whatever in the testi-mony of the witnesses for the Board and the witnesses for the respondentwith respect to what caused the suspension of the eighteen men who quit theirwork on the 3rd, of July, 1942 . . . what caused the suspension of the men onthe second and third shifts . . . and what caused the subsequent discharge ofthe employees" on the day shift.The respondent also acknowledgesin its briefthat the 18 men on the day shift "were suspended for but one cause, and thatwas their refusal to work."The central issue in this case is therefore one oflaw.Section 2 (9) of the Act defines a "labor dispute" to include "any controversyconcerning terms, tenure. or conditions of- employment . . ."The, term "em-ployee" is defined in Section 2 (3) of the Act as "any individual whose work hasceased as a consequence of, or in connection with any current labor dispute or,because of any unfair labor practice... .The stoppage of work-on July 3, 1942 and the later refusal to return to workwas therefore a labor disputeDuring the pendency of such dispute, the strikersretained their status as employees and were protected by the Act from' anydiscrimination against them.25Since the labor dispute starting July 3, 1942, was not caused by unfair laborpractices," the respondent was free to replace the strikers with new employees.The respondent was not free, however, to refuse to reinstate the strikers, so longas their places had not yet been filled, merely because they -had engaged in astrike, work stoppage, or other concerted activity.27 Similarly, the respondent wasnot free to attach any discriminatory condition to their reinstatement.28Admittedly, on July 6, 1942, when the strikers on all shifts were ready to return,towork, their places, had not yet been filled.Yet on that day the respondentrefused to permit the eighteen men on the first shift to return to work and re-quired them to appear before the Discipline Board.When these eighteen offeredto go before the Discipline Board, provided that the Discipline Board would hearall the men in a group, or in the alternative, hear all the men through the Com-mittee, the respondent refused to vary its original demand.As Irish explained,the respondent distinguished between the offenses of the day shift, who hadengaged in a work stoppage in the middle of the working day and those on thelater shifts who joined the strike, before they were scheduled to go to workTherespondent therefore did not unconditionally grant the strikers' request for re-instatement but instead reserved the unilateral- right to decide that certainstrikers or perhaps the entire shift of eighteen would not be reinstated. Strikingemployees, however, may ask, in applying for reinstatement, that "all or none"be reinstatedA refusal of the employer to grant such a request violates.the Act,24or Rapid Roller Company v N `L R B,.126 F., (2d) 452, (C C A 7), Cert denied,11 LRR 236, where the court held that a discharge of two employees because "of theirrefusal to act as stiikebreakers" was illegal25This is true whether of not the strike was caused by unfair labor practices,N. L. R B.Y.Mackay Radio,304 U. S. 333The undersigned rejects the contention of counsel for the Board that the strike was,caused by the prior unfan labor practices of the respondent27TVilson dCo. v.N. L' R. B,124 F. (2d) 845, (C. C A. 7)28N L R B V.,Sunshine Mining Co, 7 NL R B 1252, 1269, aff'd. 110 F. (2d) 780QC C A. 9), Cert. denied, 312 U S 678;Matter. of Newark Rivet Works,etc., 9 N L. R. B.498, 515;N L R. B v American MfgCo , 106 F. (2d) 61, (C. C A 2) 4 LRR 570. 454DECISIONS OF' NATIONAL LABOR. RELATIONS BOARDunless certain of the strikers are disqualified by reason of past misconduct fionnreinstatement.2°Since no such disqualification attaches to any of the strikers inthe proceeding, the respondent's reservation of a right to refuse to reinstate cer-tain strikers was 'a refusal to grant the reinstatement' requested.Since therespondent could not legally have discriminated against any of the strikers fortheir acts in ceasing work on July 3, its insistence that they appear before its,disciplinary body to await, possible discriminatory action was tantamount to arejection of the request for reinstatementThe employees properly inferred thatthe respondent's refusal to treat them alike, by its insistence that the 18 men onthe day shift appear separately before the Discipline Board, was an effort tomete out punishment,'if not discharge, to these 18 men.-The respondent's failure to allow the strikers to return to work on July 6 wasa discharge, in violation of Section 8 (3) of the Act 30Moreover, the respondentdoes not even contend that it discharged the eighteen day shift men because oftheir refusal to go before its Discipline Board.' As it reported to the ChryslerCompany, the eighteen men were discharged "for, [a], work stoppage " Section13 of the Act however, provides: "Nothing in this Act shall be construed so asto interefere with or impede or diminish in any way the right to strike." ' Awork stoppage which is it concerted refusal to work is a form of strike, actionthe exercise of which is protected by this sectionThis was the holding inN. L. RA v. American Mfg.Co, 106 F. (2d) 61 [C. C A. 2] where the court said : ."We do not regard the action of these or other employees in standingaround the premises for a period of not more than two hours, while anattempt was being made to persuade the Company to its a date for collectivebargaining with T. W. O. C., as in the nature of a sit-down strike whichwould permit the termination of the employee relationship.They certainlywere not claiming to hold the premises in defiance of the right of possessionof the owner and we regard the case as . no, different from that of an ordinarystrike where work has ceased because of an unfair labor practice'The return to work of the men' on the other shifts was delayed for varyingperiods after July 6, because of the, respondent's insistence that each appearbefore the Discipline Board as a condition of reinstatement.This insistencewas improper, because the strikers had violated no plant rule or otherwise doneanything which justified a disciplinary inquiry.Nor did the respondent have the right to delay the reinstatement while itinvestigated the conduct of the strikers.There was no reason why such investi-gation could not have been accomplished after reinstatementActually as hasbeen found there was no misconduct on the part of any striker which would havedisqualified him from, reinstatement.The 'respondent therefore illegally postponed the reinstatement of the em-ployees on the other shifts, in violation of Section 8 (3) of the ActThe undersigned accordingly finds that the respondent on July 6, 1942, dis-charged ' the `employees on the day shift named in Appendix A, because of theirconcerted activity, namely a refusal to work arising out of a labor dispute, andthereafter suspended the employees on the `later shifts named in Appendix Bbecause they had participated in a labor dispute.'29 See footnote24,supra' In any event, on July 7, 1942, the respondentformally dischargedthe 18 day-shiftstrikers,uCf.N L. R. B. v RemingtonRand, Inc.,130F. (2d) 919 [C. C. A. 21, 158,^decidedSeptember 29, 1942But see NL R. B v. Condenser Corp,128 F. (2d) 67 (C C A. 3).See alsoMatter of Cudahy Packing CompanyandLocalUnion No.60,United PackinghouseWas leers of America,etc, 29 N. L. R. B. 837, 868. WESTERN CARTRIDGECOMPANY455ErnestMcDonald,who was denied reinstatement although not suspendedbecause he refused to appear before the Discipline Board,is entitled to reinstate-ment with back pay from July 9, 1942, the date on which he requested reinstate-ment, to the date upon which the respondent offers him reinstatement,less any.amount he has earned in the meantime.By these discharges, suspensions, and refusals to reinstate, the respondentdiscriminated in regard to the hire and tenure of employment of Ernest McDonald.and the employees listed in Appendix A and Appendix B, discouraged membershipin the Union, and thereby interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.D. Theviolation ofSection 8 (2) of the ActThe amendment to the complaint alleges that by not disestablishing theindependent and by not ceasing to give effect to its agreement with the Inde-pendent, as required by the Board in its Decision and Order of September 16,1942, the respondent from on or about September 16, 1942, to the date of theissuance of the complaint continued to violate Sections 8 (1) and (2) of the Act.The respondent admits that it has not complied with the affirmative provisions,of the Board's Decision and Order and states that it has commenced judicialproceedings to obtain a review of such order.The commencement of proceed-ings under Section 10 (b) of the Act does not of course operate as a stay-of the order.Until such time as the order is enforced, modified, or set asidein whole or in part, it stands as the order of the Board requiring affirmativeaction on the respondent's part.Until the violation is remedied by complianceor otherwise set aside the violation remains a continuing one.The undersigned,however, sees no need to make any finding that the respondent has continued.to violate Section 8 (2) of the Act, or to recommend any additional orders ofthe Board forbidding such violation.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurringin connection with its operations described in Section I above, have a close,intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in and is engaging in unfairlabor practices, the undersigned will recommend that it cease and desist there-from and take certain affirmative action designed to effectuate the policies ofthe Act and to restore as nearly as possible thestatus quoexisting prior to thecommission of the unfair labor practices.The undersigned has found that the 18 employees listed in Appendix A engagedin a concerted refusal to work and that the respondent thereafter discriminatedagainst them in regard to their hire and tenure of employment.The undersignedhas also found that Ernest McDonald and the 20 employees listed in Appendix Bjoined in the concerted refusal to work and that the respondent discriminatedagainst them in regard to their hire and tenure of employment. In order toeffectuate the policies of the Act, the undersigned will recommend that therespondent offer reinstatement to their former or substantially equivalent posi-tions to Ernest McDonald and those employees listed in Appendix A who havenot been fully reinstated.All new employees hired by the respondent after 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly 6, 1942; the date of the discrimination, shall, if necessary to provide employ-ment for those to be offered reinstatement, be dismissed. If, thereafter, despitesuch reduction' in force, there/ is not sufficient employment available 'for, theemployees to be offered reinstatement, all available positions shall, be, distributedamong the,remaining employees, including those to be offered reinstatement,without discrimination against any employee because of his union affiliation'or activities, following such system of seniority or other practice'to such extentas has heretofore' been applied in the conduct of the respondent's business.Those employees, if, any; remaining after such distribution, for whom no employ-ment is immediately available, shall' be placed upon a preferential list, andoffered employment to their former or substantially equivalent positions as suchemployment becomes available and before other ' persons are hired for suchwork, in the order determined among them by such system of seniority or otherpractice as has heretofore been followed by the respondent.The undersigned will recommend that the respondent make whole the employeeslisted in Appendix A for any loss of pay they may have suffered by reason ofthe respondent's discrimination, by payment to each of them of a sum equal tothe amount1 which he normally would have earned as wages, from July 6, 1942,to the date of the respondent's offer of reinstatement or placement upon thepreferential list hereinabove described, less his net earnings 32 during said period:The backpayfor E. McDonald shall begin to run from July 9, 1942 ,The undersigned has found that the respondent discriminated in regard to thehire'and tenure of employment of Lon Goessman because of its belief in his allegedassistance to the strikers.The undersigned will recommend that the respondentoffer Lon Goessman immediate and full reinstatement to his fo'rrher or substan-tially equivalent position, without prejudice to his seniority and other rights andprivileges.It will be further recommended that the 'respondent make him wholefor,any loss of pay he has suffered by reason of, his suspension by payment tohim of a sum of, money equal to that amount which he would normally haveearned as wages from July 3, 1942, the date, of the respondent's discriminationto the date of his offer of reinstatement, less his net earnings' during saidperiod.The twenty employees listed in Appendix B were all reinstated on the datesset opposite their names.With the exception of Bernal Huston, they were allsuspended on July 4,' 1942, by the "respondent, and all including Huston, rein-stated thereafter only by appearing before the Discipline Board.The respondent,interposed an illegal condition to their re-entry upon employment which in andof itself constituted an unfair labor practice that threatened to destroy theirstatus as employees of the respondent.Accordingly the undersigned will recom-mend that they be' made whole for any losses of pay each may have suffered fromJuly 6, 1942, the date the respondent imposed the unlawful condition as a prereq-uisite to reinstatement, to the date of their reinstatement.L. Fisher employed on the third shift was ill on July 3 and was not suspended,but did not report for work.Accordingly, it will be recommended that the com-plaint be dismissed as to him.-"By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawful'discharge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber Company,etc.,8 N L. R B.440.Monies received for work performedupon Fedeial, State, county, municipal, or other work-relief projects shall be considered asearningsSeeRepublic Steel Corporation v. N L R B,311 U S 781 See footnote 32,supra. WESTERN CARTRIDGE COMPANY457Since it appears that D Hartman and E Welch, employed on the second shift,who worked on July 3, 1942, and did not thereafter join the strike were neithersuspended nor discharged; the, undersigned' will recommend- that the 'complaintbe dismissed as to them.'Upon the basis' of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OFLAW1.,Local No. 12418, District 50. United Mine Workers of America, is a labororganization within the - meaning' of Section 2 (5) of the Act.2.By, discriminating in regard to the hire and tenure of employment of LonGoessman, Ernest McDonald and the thirty-eight employees listed in AppendicesA and B, thereby discouraging concerted activity and membership in Local No.12418, United Mine Workers of America, the respondent has engaged in and-isengaging in unfair labor practices, within the meaning of Section 8 (3) of theAct.3By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of,the'Act, the respondent has engaged inand is engaging in unfair labor practices, within'the meaning of Section 8 (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor 'practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.5The respondent has not engaged in unfair labor practices, within the'meaningof Section 8 (1) of the Act by writing down the names of its employees who wore'union buttons of by blacklisting employees because of their concerted activities.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Western Cartridge Company, a Corpora-tion, East Alton, Illinois, and its officers, agents, successors, and assigns shall:1.Cease, and desist from :'(a)Discouraging membership in Local No. 12418, District 50, United MineWorkers of America, or any other labor organization of its employees or in anyother manner discriminating in regard to their hire and tenure of employmentor any term or condition of their employment ;(b) In any other manner interfering with, restraining,,or coercing its employeesin, the exercise of the right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their own choos-ing,,and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which will effectuate the policies ofthe Act :(a)Offer Lou Goessman, Ernest McDonald and the employees listed in Ap-pendix A, immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or other rights or privi-leges, in the manner, set forth in the Section above entitled "The remedy" ; andplace those employees for whom employment is not immediately available upon apreferential list and thereafter offer them employment as it becomes available inthe manner set forth in said Section ;(b)Make whole Lon Goessman, Ernest McDonald and the employees listedinAppendix A for any loss of pay they may' have suffered by reason of therespondent's discrimination in regard to their hire and tenure of employment,by payment to each of them of a sum of money equal to that which he would 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDnormally have earned as wages from the time of his discharge, to the date of the,respondent's offer of reinstatement or placement on the preferential list as setforth in the Section above entitled "The remedy", less his net earnings " duringsuch period;(c)Make whole the employees listed in Appendix B for any loss of pay they,,may have suffered by reason of the respondent's discrimination in regard totheir hire and tenure of employment, by payment to each of them of a sum of moneyequal to that which he would normally have earned as wages during the period.from July 6, 1942, to the date, that he was thereafter reinstated, as listed in.Appendix B, less his net earnings "" during such period.(d)Post immediately in conspicuous places in each of the buildings in itsplant at East Alton, Illinois and maintain for a period of at least sixty (60)consecutive days from the date of posting notices to its employees stating :(1) that the respondent will not engage in the conduct from which it is recom-mended, that'it cease and desist in paragraph 1 (a) and (b) of these Recom-mendations; (2) that the respondent will take the affirmative action set forthin paragraph 2 (a), (b) and (c) of these Recommendations; (3) that the respond-ent's employees are'free to become or remain members of Local No. 12418, District50, United Mine Workers of'America and that the respondent will not discriminateagainst any employee because of membership or activity in that or any otherlabor organization ;,(e)Notify the Regional Director for the Fourteenth Region in writing withinten (10) days from the receipt of this Intermediate Report of the steps therespondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations,Board issue an order requiring the respondent to take the actionaforesaidIt is further recommended that,the complaint be dismissed insofar as it allegesthat the respondent has engaged in or is engaging in unfair labor practices bymaking a list or lists of its employees who wore union buttons and by blacklistingits employees because of their concerted activities.It is further recommended that the complaint be disiiiissed as to L. Fisher,D. Hartman, and E: Welch. ,-As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 14,1942=any party may within fifteen (15) days from the'date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Shoreham Building, Washington,D. C ,, an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as, it relies upon,together with the original and four copies of a brief in support thereof.Asfurther provided in said Section 33, should any party desire permission to argue,orally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to the Board.MORTIMER RIEMER,Trial Examiner.Dated November 16, 1942.m See footnote32,supra.35 See footnote32,supra. WESTERN CARTRIDGE. COMPANY459C.AhernL HalbeH., BakerK. HerronR. BickellR HunterH. BlackwoodC.KirkseyE. CoxL.MartinW. EppmeyerP.RussellL. Ames, July 31, 1942F. Bailey, August 3, 1942B. Bruce, July 30, 1942C Copley, August 5, 1942R Donbrow, July 17, 1942B. Dycus, September 16, 1942E Pones, July 21, 1942C. Haun, August 3, 1942E. Helm, July'31, 1942W. Holly, July 31, 1942APPENDIX AAPPENDIX BW. SandersO SeagoR SeegerClifford SmithM TuckerC.Tuey'W. Howe, August 10, 1942B. Huston, August 3,1942C. Jackson, July 21, 1942E Marshall, July 30, 1942A. Page, July 31, 1942N. Sexton, August 3, 1942L. Strahan, August 6, 1942E. Strain, July 31, 1942R. Ufert, July 20, 1942E.Willis, July 31,,1942